
	

115 HR 6382 : Clarity on Small Business Participation in Category Management Act of 2018
U.S. House of Representatives
2018-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 6382
		IN THE SENATE OF THE UNITED STATES
		September 26, 2018Received; read twice and referred to the Committee on Small Business and EntrepreneurshipAN ACT
		To amend the Small Business Act to require the Administrator of the Small Business Administration
			 to report certain information to the Congress and to the President, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the Clarity on Small Business Participation in Category Management Act of 2018. 2.ReportingSection 15(h) of the Small Business Act (15 U.S.C. 644(h)) is amended by adding at the end the following:
			
				(4)Best in class small business participation reporting
 (A)AddendumThe Administrator, in addition to the requirements under paragraph (2), shall include in the report required by such paragraph, for each best in class designation—
 (i)the total amount of spending government wide in such designation; (ii)the number of small business concerns awarded contracts and the dollar amount of contracts within such category awarded to each of the following—
 (I)HUBZone small business concerns; (II)small business concerns owned and controlled by women;
 (III)small business concerns owned and controlled by service-disabled veterans; and (IV)socially and economically disadvantaged small business concerns.
 (B)Best in classThe term best in class has the meaning given to it by the Director of the Office of Management and Budget. (C)Effective dateThe Administrator shall be required to report on the information described by subparagraph (A) beginning on the date that such information is available in the Federal Procurement Data System, the System for Award Management, or any successor to such systems..
		
	Passed the House of Representatives September 25, 2018.Karen L. Haas,Clerk.
